Citation Nr: 0117489	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-15 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with emphysema, to include a claim 
for asbestosis lung disease with COPD and pneumoconiosis due 
to asbestos particles as a result of exposure to asbestos 
during service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The appellant had a verified period of active duty service 
from March 1967 to April 1970, and the record reflects an 
additional period of unverified active service lasting three 
years, two months and five days.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO in St. Petersburg, Florida, 
presently has jurisdiction over this case.


REMAND

The appellant's substantive appeal, VA Form 9, filed in June 
2000 when he was living in Ohio, reflects his desire for a 
Travel Board hearing to be scheduled at the RO.  Although he 
subsequently moved to Florida without informing VA of his 
change of address (a statement received from his bank in 
January 2001 reflects that he moved to Clearwater, Florida) 
it is assumed that he still wants a Travel Board hearing as 
there is no other information in the file showing that he 
withdrew his original hearing request.  Accordingly, the 
Board will assume that he still wants a Travel Board hearing, 
and the RO in St. Petersburg is instructed to make the 
appropriate arrangements for such a hearing.

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

The St. Petersburg-RO should schedule the 
appellant for a hearing to be conducted 
by the next member of the Board traveling 
to the RO.  The RO should then notify the 
appellant of the date, time and place of 
such a hearing by letter mailed to his 
current address of record.

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the appellant until 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


